office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b03 ------------ gl-101596-08 third party communication none date of communication not applicable uilc date september to associate area_counsel small_business self employed -------------------------- -------------------------------------------------------------------------- ------------------------------------------ from mary beth carchia senior technician reviewer branch passthroughs special industries subject ------------------- ------------------------ this chief_counsel_advice responds to your request for assistance dated date in which you asked us to review your memorandum on the issue of who is liable for employment_taxes following the administrative dissolution of a corporation in state this memorandum has been coordinated with the procedure and administration division and the tax_exempt_and_government_entities_division this chief_counsel_advice may not be used or cited as precedent legend x ---------------------------------------- state --------------- h w business periods --------------------- ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- gl-101596-08 ------------------------------------------------------------------------------------------------- --------------------------- ------------------- --------------------- ------- ------- ------- a b c d e issue for purposes of federal employment_taxes who is the employer with respect to wages paid to employees of an entity x whose corporate status was administratively dissolved under the laws of state a community_property_state conclusion after its corporate dissolution x is a disregarded_entity and w and h as husband and wife community_property owners are sole proprietors of the business and thus the employers for purposes of federal employment_taxes facts x was incorporated on a under the laws of state a community_property_state h and w who are husband and wife were equal shareholders of x x is engaged in the business of business which was formerly operated by w as a sole_proprietorship x was administratively dissolved by state on b for failure_to_file an initial report with state’s secretary of state x was never reinstated as a corporation by state in c the service audited x and h and w to determine their federal_income_tax liability for taxable years d through e x never filed form_1120 u s_corporation income_tax return for taxable years d through e the service asserted deficiencies in income_tax_liability against x and h and w for those taxable years during the audit x filed form_1120s u s income_tax return for an s_corporation for each of taxable years d through e though there is no evidence that x ever made an s_corporation_election in addition x petitioned the united_states tax_court for review of the deficiencies in income_tax_liability asserted against it by the service h and w filed an amended form_1040 u s individual_income_tax_return for each of taxable years d through e on which they as sole proprietors reported on gl-101596-08 schedule c profit or loss from business all receipts and expenses relating to the business operated by x also in c the service separately investigated the liability for unpaid federal employment_taxes incurred on wages paid in the business the employment_taxes at issue are for specified periods periods after x’s administrative dissolution the service concluded that x no longer existed as a corporation operating the business therefore the employment_taxes were assessed against w as the employer in a sole_proprietorship law and analysis a classification of x the core test of corporate existence for purposes of federal income_taxation is always a matter of federal_law whether an organization is to be taxed as a corporation under the internal_revenue_code code is determined by federal not state law 865_f2d_73 3d cir citing 305_f2d_844 ct_cl under federal_law sec_301_7701-1 of the procedure and administration regulations provides that the code prescribes the classification of various organizations for federal tax purposes whether an organization is an entity separate from its owners for federal tax purposes is a matter of federal tax law and does not depend on whether the organization is recognized as an entity under local law sec_301_7701-1 through are referred to as the check-the-box_regulations sec_301_7701-2 provides that for purposes of sec_301_7701-2 and sec_301_7701-3 a business_entity is any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner under sec_301_7701-3 that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the code a business_entity with two or more members is classified for federal tax purposes as either a corporation or a partnership a business_entity with only one owner is classified as a corporation or is disregarded if the entity is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-2 provides in part that for federal tax purposes the term corporation means a business_entity organized under a federal or state statute or under a statute of a federally recognized indian_tribe if the statute describes or refers to the entity as incorporated or as a corporation body corporate or body politic or an association as determined under sec_301_7701-3 thus the check-the-box_regulations confer automatic corporate status on organizations established under designated domestic_corporation statutes a per_se_corporation gl-101596-08 sec_301_7701-2 provides that for federal tax purposes the term partnership means a business_entity that is not a corporation under sec_301_7701-2 and that has at least two members sec_301_7701-2 provides in part that for federal tax purposes except as otherwise provided in sec_301_7701-2 a business_entity that has a single owner and is not a corporation under sec_301_7701-2 is disregarded as an entity separate from its owner sec_301_7701-3 provides in part that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides a default classification for an eligible_entity that does not make an election thus elections are necessary only when an eligible_entity chooses to be classified initially as other than the default classification or when an eligible_entity chooses to change its classification an entity whose classification is determined under the default classification retains that classification regardless of any changes in the members’ liability that occurs at any time during the time that the entity’s classification is relevant as defined in sec_301_7701-3 until the entity makes an election to change that classification under sec_301_7701-3 sec_301_7701-3 provides that except as provided in sec_301_7701-3 unless the entity elects otherwise a domestic eligible_entity is- i a partnership if it has two or more members or ii disregarded as an entity separate from its owner if it has a single owner under revproc_2002_69 2002_2_cb_831 a qualified_entity may be classified for federal tax purposes as either a disregarded_entity or a partnership a qualified_entity is a business_entity that is wholly owned by a husband and a wife as community_property under the laws of a state a foreign_country or a possession_of_the_united_states has no person other than one or both spouses considered an owner for federal tax purposes and is not treated as a corporation under sec_301_7701-2 if the qualified_entity and the husband and wife as community_property owners treat the entity as a disregarded_entity for federal tax purposes the service will accept the position that the entity is a disregarded_entity for federal tax purposes if the qualified_entity and the husband and wife as community_property owners treat the entity as a partnership for federal tax purposes and file the appropriate partnership returns the service will accept the position that the entity is a partnership for federal tax purposes your memorandum indicates that under state law a corporation that fails to file its initial report or its annual report when it is due or to pay the annual license fees or gl-101596-08 penalties when they become due may be administratively dissolved by state’s secretary of state in addition an administratively dissolved corporation continues its corporate existence but may not carry on any business except that necessary to wind up and liquidate its business affairs in a manner consistent with state law moreover amendments to the state business corporations act abolished the de_facto corporation and the corporation-by-estoppel doctrines thus under the laws of state an administratively dissolved corporation is no longer recognized as an operating corporate body unless reinstated in this case x was incorporated in state on a after the effective date of the check-the-box_regulations by filing articles of incorporation with state’s secretary of state because x was a business_entity organized under a state statute no check-the- box election was required and x was classified as a per_se_corporation under sec_301_7701-2 for federal tax purposes x operated for approximately six months as a corporation under state law however x never submitted its required initial report and thus was administratively dissolved by state on b as a result x was no longer recognized as a corporate entity under state law consequently x‘s status as a per_se_corporation for federal tax purposes terminated on b and x became an eligible_entity for purposes of sec_301_7701-3 as an eligible_entity x determines its entity classification under the check-the- box regulations x made no check-the-box election pursuant to sec_301_7701-3 to be classified as either an association or a partnership accordingly x’s entity classification is determined by the default classification rules under sec_301_7701-3 under the default classification rules x ordinarily would be a partnership because it has two members however x was owned solely by a husband and wife h and w as community_property under the laws of state and was not treated as a corporation under sec_301_7701-2 thus x and h and w fall within the scope of revproc_2002_69 relevant to revproc_2002_69 x has been wholly owned by h and w husband and wife as community_property under the laws of state since x’s incorporation no other person has been considered an owner for federal tax purposes after x was administratively dissolved x made no check-the-box election to be an association under sec_301_7701-3 thus x constituted a qualified_entity for purposes of revproc_2002_69 and at the choice of h and w could be classified for federal tax purposes as either a disregarded_entity or a partnership x and h and w as community_property owners did not treat x as a partnership and file partnership returns after x’s administrative dissolution thus x is not a partnership for federal tax purposes instead x filed no returns until c when x filed form_1120s for each of taxable years d through e however there is no evidence that x ever made an election to be treated as an s_corporation either before or after its administrative dissolution by state gl-101596-08 during their audit for federal income taxes h and w submitted an amended form_1040 for each of taxable years d through e on those amended returns h and w reported all receipts and expenses from x’s business on schedule c as sole proprietors thus h and w as community_property owners of x chose to treat x as a disregarded_entity for federal tax purposes in accordance with revproc_2002_69 the service should accept that position taken by h and w consequently after x’s administrative dissolution on b x should be treated as a disregarded_entity owned by h and w who are the sole proprietors of the business b employer with respect to wages paid to x’s employees employment_taxes consist of the federal_insurance_contributions_act tax fica the federal_unemployment_tax_act tax futa and the collection of income_tax at the source on wages_income_tax_withholding imposed under chapter sec_21 sec_23 and sec_24 of subtitle c of the code respectively in general the code imposes liability for employment_taxes on the employer an employer_generally is required to withhold and pay over applicable taxes from employee’s wages pay employer taxes make timely tax deposits file employment_tax returns and issue wage statements to employees for purposes of income_tax_withholding the employer is defined as the person for whom an individual performs any service as the employee of such person sec_3401 the term person includes an individual a_trust estate partnership_association company or corporation sec_7701 sec_31_3401_d_-1 of the employment_tax regulations provides that the term employer may mean an individual or other unincorporated organization group or entity the employer is required to withhold income taxes from wages paid to the employee and remit those taxes to the government sec_3402 fica_taxes are imposed on wages paid to employees with respect to employment sec_3121 sec_3101 requires the employer to pay the employer share of fica and sec_3102 requires the employer to deduct the employee share of fica from wages paid to the employee every person is an employer for fica tax purposes if he employs one of more employees sec_31_3121_d_-2 an employer may be an individual or other incorporated organization group or entity sec_31_3121_d_-2 for futa purposes an employer is defined as any person who a during any calendar_quarter in the calendar_year or the preceding year paid wages of dollar_figure or more or b on each of some days during the calendar_year or during the preceding calendar_year each day being in a different calendar_week employed at least one individual in employment for some portion of the day sec_3306 in the case of a corporation the service does not generally assert direct employment_tax liability against corporate officers the reason for such treatment is that the corporation is recognized under federal tax law as a separate legal entity which gl-101596-08 is primarily liable for employment_taxes on wages paid to its own employees however in the instant case the corporation has been dissolved by state following such dissolution the business_entity continued to operate as a disregarded_entity the activities of a disregarded_entity are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-2 unlike a corporation a sole_proprietorship branch or division of the owner is not recognized as a separate legal entity under federal tax law the owner of a disregarded_entity is therefore primarily liable for employment_taxes on wages paid to its own employees see eg 484_f3d_372 6th cir mcnamee v department of treasury internal_revenue_service f 3d 2nd cir in this case x was jointly owned and operated by h and w as husband and wife in a community_property_state and treated as a disregarded_entity pursuant to sec_301_7701-2 and revproc_2002_69 accordingly h and w are the employers liable for employment_taxes on wages paid to employees of x case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call this office at if you have any further questions
